DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 10 March 2022.  Claims 1, 4, 7, 10, 13-14, 16, and 18-19 are amended. Claims 3, 11, and 20 are canceled. No claims are added.  Claims 1-2, 4-10, 12-19 are pending.

Response to Arguments
Applicant’s arguments, see remarks page 6, filed 10 March 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments that Horton did not teach the amended language, see remarks pages 6-7, filed 10 March 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horton in view of Chipperton. 
Applicant amended the independent claims to include portions of dependent claim lists that were not previously required to be included due to an ‘or’ construction and the newly applied references are used to teach the list elements that are now required to be included in the claim scope.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites "of the of the plurality".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “electronic device of the plurality of electronics” in the last limitation. There is insufficient antecedent basis for this limitation in the claim. The dependent claims 2 and 4-9 do not clarify this issue and are also rejected under 35 USC 112(b) based on their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (U.S. Patent Publication 2016/0261425) in view of Chipperton (WO 2015/085402).

Regarding claim 1, Horton disclosed a method of changing a device status of a plurality of electronic devices comprising: 
detecting, by one or more processors, the device status of the plurality of electronic devices (see Horton 0087: plurality of network-connected electronic devices | 0124: “master” home automation console | 0157: transmitting device operation status | 0159: operation status includes current device state, e.g. awake, Wi-Fi active, etc.); 
determining, by the one or more processors, a shared characteristic between the plurality of electronic devices (see Horton 0162: determining that the plurality of devices are within a defined vicinity of each other, i.e. shared characteristic is the device proximity | 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. unlocking doors, blinking lights, playing an alarm, and sending a notification when device 10B enters an alarm/emergency state. The shared characteristic of these devices is that they belong to the same recipe); 
detecting, by the one or more processors, whether the device status of the plurality of electronic devices having the shared characteristic is a first device status or a second device status (see Horton 0289: determining that the devices within the structure are either on or off, i.e. first and second device statuses. When the structure’s status is ‘away’, then the lights are turned off and it is determined that the garage door is open), wherein the first device status and the second device status is one of a Do Not Disturb (“DND”) status or a silent status (see Chipperton combination below); and 
changing, by the one or more processors, the device status of at least one electronic device of the plurality of electronics having the second device status to the first device status (see Horton 0289: When the structure’s status is ‘away’, then the lights are turned off.  This illustrates changing the status from one state to another state | 0292: turning off one or more devices based on the status of the structure | 0380: changing the state of two thermostats to be the same during ‘arriving’ mode | 0446: changing the states of devices based on the rules within the applicable ‘recipe’, e.g. turning on specific devices based on their status and inclusion within the ‘recipe’ group. Device state is off before an action can be performed to turn it on).

Horton did not explicitly disclose “wherein the first device status and the second device status is one of a Do Not Disturb (“DND”) status or a silent status”, however in a related art, Chipperton disclosed synchronizing status across multiple devices belonging to meeting attendees where the status can be “Do Not Disturb (DND)” (see [00111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horton and Chipperton to further describe the types of states that can be synchronized among the devices. Including a DND status would allow for users to temporarily reduce distractions and interruptions (see Chipperton [0006]).

Regarding claim 10, Horton disclosed a system comprising:
a display (see Horton 0076: visual display);
one or more electronic devices (see Horton 0087: plurality of network-connected electronic devices); and
memory storing instructions, the instructions being executable by the one or more electronic devices (see Horton 0079: memory, processors), wherein the instructions cause the one or more electronic devices to:
detect a first device status on a first electronic device of the one or more electronic devices (see Horton 0087: plurality of network-connected electronic devices | 0124: “master” home automation console | 0157: transmitting device operation status | 0159: operation status includes current device state, e.g. awake, Wi-Fi active, etc.); 
determine whether a second electronic device of the one or more electronic devices should be informed to enter a second device status based on a shared characteristic of the first electronic device (see Horton 0162: determining that the plurality of devices are within a defined vicinity of each other, i.e. shared characteristic is the device proximity | 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. unlocking doors, blinking lights, playing an alarm, and sending a notification when device 10B enters an alarm/emergency state. The shared characteristic of these devices is that they belong to the same recipe | 0289: When the structure’s status is ‘away’, then a notification is sent that the garage door is open and the lights are turned off.  This illustrates changing the status from one state to another state | 0512: thermostat status is used to control the garage door’s status | 0292: turning off one or more devices based on the status of the structure | 0380: changing the state of two thermostats to be the same during ‘arriving’ mode | 0446: changing the states of devices based on the rules within the applicable ‘recipe’, e.g. turning on specific devices based on their status and inclusion within the ‘recipe’ group. Device state is off before an action can be performed to turn it on), wherein the shared characteristic is a shared calendar event or shared invite event (see Chipperton combination below); 
generate a prompt based on the shared characteristic that includes an indication to change the second device status of the second electronic device to match the first device status of the first electronic device (see Horton 0289: sending a notification to the user that the home status is away however the garage door is open, i.e. the shared characteristic is belonging to the same structure, the two statuses are different | 0512: thermostat status is used to control the garage door’s status | 0468: when the thermostat 10A is away, the oven enters vacation mode (turned off), however when the thermostat 10A enters ‘away’ mode, a notification is sent to the user indicating the oven is on. A user is able to turn the oven on and off via an app on their mobile device, i.e. the shared characteristic is belonging to the same structure, the two statuses are different | 0482: upon discerning an activity (0481: determining that the thermostat is away) and when an appliance is left on, e.g. oven, the system notifies the user that the oven is still on and prompts the user about changing or not changing the status of the oven to match the thermostat’s status, i.e. the shared characteristic is belonging to the same structure, the two statuses are different | 0486: controlling the status of a second device (smart fan) based on the status of the first device (thermostat), e.g. the thermostat is in heating mode and another device’s state is changed to correspond to the thermostat’s state (0488), i.e. the shared characteristic is belonging to the same structure, the two statuses do not match); and 
send the prompt that includes the indication to change the second device status of the second electronic device to match the first device status of the first electronic device (see Horton 0562: displaying status prompts on user device | 0468: sending a notification to the user about changing the oven’s status | 0482: sending a prompt to the user about changing the status of the oven to match the thermostat).

Horton did not explicitly disclose “wherein the shared characteristic is a shared calendar event or shared invite event”, however in a related art, Chipperton disclosed synchronizing status across multiple devices belonging to meeting attendees” (see [00111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horton and Chipperton to further describe types of situations in which device states can be synchronized. Synchronizing device status for all devices in a meeting would allow for users to temporarily reduce distractions and interruptions (see Chipperton [0007]) and increase meeting productivity (see Chipperton [0008]).

Regarding claim 18, Horton disclosed a non-transitory computing-device readable storage medium on which computing- device readable instructions of a program are stored, the instructions, when executed by one or more computing devices, causing the one or more computing devices to perform a method, the method comprising:
setting a first electronic device of one or more electronic devices to a first device status (see Horton 0468: oven is on);
establishing an accepted list of electronic devices from which to receive a set of instructions (see Horton 0167: API client sends commands for controlling smart home devices | 0184: user grants permission to client(s) in order for the client(s) to interact with the smart devices, permissions granted on resource access permission page | 0189: resource access permission page lists permitted clients | 0233: access tables);
receiving the set of instructions from a second electronic device of the accepted list of electronic devices, the second electronic device having a second device status, the set of instructions including a prompt to change the first device status to the second device status (see Horton 0468: when the thermostat 10A (the second electronic device) is away, the oven (first electronic device) enters vacation mode (turned off), however when the thermostat 10A enters ‘away’ mode, a notification is sent to the user indicating the oven is on. A user is able to turn the oven on and off via an app on their mobile device, i.e. mobile device app is the client, i.e. “a second electronic device of the accepted list of electronic devices”, that sends commands to change the status of the oven, i.e. the first device | 0482: upon discerning an activity (0481: determining that the thermostat is away) and when an appliance is left on, e.g. oven, the system notifies the user that the oven is still on and prompts the user about changing or not changing the status of the oven to match the thermostat’s status, i.e. sending a prompt about a command for changing the status of the oven, i.e. first device status, to a second status);
interacting with the prompt (see Horton 0562: displaying status prompts on user device | 0482: interacting with status prompt); and
changing the first device status to the second device status (see Horton 0482: changing the oven’s status | 0167: API client sends commands for controlling smart home devices), wherein the first device status and the second device status is one of a Do Not Disturb (“DND”) or silent status (see Chipperton combination below).

Horton did not explicitly disclose “wherein the first device status and the second device status is one of a Do Not Disturb (“DND”) status or a silent status”, however in a related art, Chipperton disclosed synchronizing status across multiple devices belonging to meeting attendees where the status can be “Do Not Disturb (DND)” (see [00111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horton and Chipperton to further describe the types of states that can be synchronized among the devices. Including a DND status would allow for users to temporarily reduce distractions and interruptions (see Chipperton [0006]).

Regarding claim 2, Horton-Chipperton disclosed the method of claim 1, wherein the shared characteristic is at least one of a proximity threshold (see Horton 0162: determining that the plurality of devices are within a defined vicinity of each other, i.e. shared characteristic is the device proximity), a shared calendar event, shared event invite, or being in a pre-defined group (see Horton 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. unlocking doors, blinking lights, playing an alarm, and sending a notification when device 10B enters an alarm/emergency state. The shared characteristic of these devices is that they belong to the same recipe).

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Horton-Chipperton according to the rationale provided above.

Regarding claim 4, Horton-Chipperton disclosed the method of claim 1, further comprising grouping the plurality of electronic devices having the shared characteristic (see Horton 0276: modeling devices and structures, devices within the structure are uniquely identified, i.e. shared characteristic of devices is that they belong to the same structure. Devices are grouped within the same structure | 0446: ‘recipes’ define a set of operations to be performed on a set of devices based on a trigger condition, e.g. unlocking doors, blinking lights, playing an alarm, and sending a notification when device 10B enters an alarm/emergency state. The shared characteristic of these devices is that they belong to the same recipe. Devices are grouped within the same recipe).

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Horton-Chipperton according to the rationale provided above.

Regarding claim 5, Horton-Chipperton disclosed the method of claim 1, further comprising comparing the plurality of electronic devices to an accepted list of electronic devices (see Horton 0191: authorization server validates a client’s request for access based on the access token (access token is provided during registration with the resource access permission page: 0185)).

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Horton-Chipperton according to the rationale provided above.

Regarding claim 6, Horton-Chipperton disclosed the method of claim 5, further comprising disregarding a first electronic device of the plurality of electronic devices where the first electronic device is not on the accepted list of electronic devices (see Horton 0201: client is not authorized on the resource access permissions page | 0255: providing an error when the requestor API is unauthorized. An error is an indication that the request is being disregarded. Of note, the claimed “disregarding a first device…” is interpreted such that the first device’s commands are not followed. By sending an error, the system is indicating that the first device is being disregarded | 0356: ignoring commands when criteria aren’t met).
Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Horton-Chipperton according to the rationale provided above.

Regarding claim 7, Horton-Chipperton disclosed the method of claim 1, further comprising providing a prompt to each electronic device of the plurality of electronic devices having the second device status (see Horton 0409: geofencing defines ‘home’ structure boundaries, when the vehicle leaves ‘home’, the vehicle’s status is ‘away’ while the thermostat’s status is ‘home’ | 0415: Prompt is displayed at vehicle, which has a different status from the thermostat | 0482: sending a prompt about the oven status being different than the thermostat’s status)

Regarding claim 8, Horton-Chipperton disclosed the method of claim 7, wherein providing the prompt includes providing at least one of a visual (see Horton 0562: displaying status prompts on user device), audial, or tactile notification.

Regarding claim 9, Horton-Chipperton disclosed the method of claim 7, further comprising interacting with the prompt (see Horton 0562: displaying status prompts on user device | 0482: interacting with status prompt).

Regarding claim 12, Horton-Chipperton disclosed the system of claim 10 above, further wherein the first device status and the second device status is one of a Do Not Disturb (“DND”), Available (see Horton 0159: operation status includes current device state, e.g. awake, Wi-Fi active, etc.), or Silent status.

Regarding claim 16, Horton-Chipperton disclosed the system of claim 10, further comprising interacting with the prompt (see Horton 0562: displaying status prompts on user device | 0482: interacting with status prompt).

Regarding claim 17, Horton-Chipperton disclosed the system of claim 16, further comprising changing the second device status to the first device status (see Horton 0482: changing the oven’s status | 0167: API client sends commands for controlling smart home devices).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        3 May 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452